DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Regarding the 112 (a), applicant argues that the applicant respectfully submits that the specification provides distinguishing identifying characteristics of the claimed invention, such that POSA would believe that the applicant was in possession of the claimed limitation. For example, one skill in the art would apricate that the first isolation layer between the PV cell and the corresponding inverter, which can be a single IC. Additionally, the first isolation layer and the second isolation layer can provide structural basis for the panel, either rigid or flexible and function to surround the AC distribution bus.
However, the examiner respectfully disagrees, As shown in the rejection, the applicant does not have possession of the claimed invention and also the argument present is not persuasive to adequately point out specific paragraph to teach or identify possession of the claimed limitation. 
For example, the applicant referenced par 0166 which clearly disclosed the internal circuitry of the converter.
 “An advantage of the embodiment of FIG. 33 is that it is readily adaptable to 
fabrication as an integrated power converter, for example, with a single integrated circuit (IC). Since most of the power switches are referenced to a common power supply connection, isolated drivers are not required for these switches. In a monolithic 
 Again, no where did the cited paragraph addresses the rejection raised by the examiner on page 3 of the office action.
Regarding the 112 (b), applicant argues that the response provided above can also be applied for the rejection of 112 (b) and has amended claim 27 to satisfy the requirement of 35. U.S.C 112.
However, the examiner respectfully disagrees. As indicated above, the response to the 112 (a) does not address the rejection raised and cannot be applied to the 112(b) raised. Thus, the rejection is still maintained.
Regarding claims 15, 16, 18 and 32 applicant argues that Rotzoll fails to disclose a first isolation layer below the panel and one or more encapsulant layers housing the subsets of solar cells and the integrated power converter, wherein the integrated power converter is positioned (i) behind the subsets of solar sells on the non-light-receiving sides of the subsets of solar cell and (ii) between the one or more encapsulant layers and the fist isolation layer.
However, the examiner respectfully disagrees, Again the applicant hasn’t demonstrated that he had possession of the invention and also hasn’t addressed the concerns raised by the examiner. 
Furthermore, as indicated in the rejection above, Rotzoll teaches the claimed limitation as best understood by the examiner based on the lack of adequate support provided by the applicant’s disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
03/16/2022Primary Examiner, Art Unit 2836